WEINFELD, District Judge.
In the exercise of discretion, the motion for a transfer is granted. 46 U.S.C.A. § 742. The cause of action arose in Oregon; all 'of respondent’s trial witnesses reside there and many records .which the Government plans to introduce into evidence are located there. The statement that most, if not all, of the libelant’s witnesses reside in the vicinity of Portland, Oregon, is not directly denied. Furthermore, there is no claim by libelant that any of its witnesses are residents in this district or available here to testify upon the trial. These factors •outweigh the consideration that .libelant’s home office is located in this district. Upon the facts the interests of both litigants would .appear best served by a transfer. Ortiz v. Union Oil Co. of California, D.C., 102 F.Supp. 492.
Settle order on notice.